Citation Nr: 1529535	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-42 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain and degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral knee and foot condition.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for food poisoning.

8.  Entitlement to service connection for a gunshot wound to the left leg due to the right hand as secondary to bilateral hand condition.

9.  Entitlement to service connection for anxiety.

10.  Entitlement to service connection for a bilateral arm condition as secondary to service-connected lumbosacral strain and degenerative joint disease.

11.  Entitlement to service connection for a bilateral leg condition as secondary to service-connected lumbosacral strain and degenerative joint disease.

12.  Entitlement to service connection for a bilateral hand condition as secondary to service-connected lumbosacral strain and degenerative joint disease.

13.    Entitlement to service connection for hepatitis C.

14.  Entitlement to service connection for sleep apnea, claimed as loss of sleep, as secondary to service-connected lumbosacral strain and degenerative joint disease.

15.  Entitlement to service connection for urinary retention, claimed as urinary constipation.

16.  Entitlement to service connection for memory loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to August 1990, and from august 2002 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied the Veteran's claims for an increased rating for a lumbar spine and a TDIU.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

This appeal also arose from a March 2010 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for PTSD, bilateral knee and foot condition, depression, asthma, food poisoning, a gun shot wound, anxiety, a bilateral arm condition, a bilateral leg condition, a bilateral hand condition, hepatitis C, sleep apnea, urinary retention and memory loss.  In April 2010, the Veteran filed a NOD.  A SOC was issued in June 2010 and the Veteran filed substantive appeals in November 2010.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

For reason expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In a November 2009 substantive appeal, the Veteran did not indicate whether he desired a hearing.  However, in a July 2010 submission, the Veteran indicated that he wished to have a Board hearing at his local VA office (Travel Board hearing).
The Veteran also requested a Travel Board hearing in the November 2010 substantive appeals.  As there is no indication in the record that the requested hearing was scheduled, or that the hearing request was withdrawn, there remains an outstanding Travel Board hearing request.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the AOJ schedules Travel Board hearings, a remand of these matters for the requested hearing is warranted. 

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran 
need take no action until otherwise notified, but he may furnish additional 





evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




